Exhibit 10.2

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Performance Share Unit Agreement (TSR Hurdle Form)

Cover Sheet

This Agreement evidences the grant by Red Hat, Inc., a Delaware corporation (the
“Company”), on the date set forth below (the “Grant Date”) to the person named
below (the “Participant”) of a Performance Share Unit Award (the “Award”) of the
number of performance share units listed below (“Performance Share Units”). Each
Performance Share Unit represents the right to receive one share of the
Company’s common stock, $.0001 par value per share (“Common Stock”), or the
value of such share, subject to achievement of the Performance Goal (defined
below) within the period set forth below (the “Performance Period”) and the
vesting conditions specified herein. This Award is subject to the terms and
conditions specified in the Red Hat, Inc. 2004 Long-Term Incentive Plan, as
amended and restated, (the “Plan”) and in this Agreement, consisting of this
Cover Sheet, the attached Exhibit A and Appendix A thereto.

 

Participant Name:

   <PARTICIPANT NAME>

Grant Date:

   <GRANT DATE>

Performance Period:

   3 years, beginning on the Grant Date

Number of

  

Performance Share Units:

   <Number of shares>

 

   

RED HAT, INC.

100 East Davie Street

Raleigh, North Carolina 27601

    By    

(electronically accepted)

    Name:   Charles E. Peters, Jr. <PARTICIPANT NAME>     Title:   EVP & Chief
Financial Officer

By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet, and
Exhibit A and Appendix A thereto (collectively, the “Agreement”) and accepts the
Award subject to all the terms and conditions of the Plan and the Agreement,
(iii) represents that the Participant has read and understands the Plan, the
Plan prospectus and the Agreement, and (iv) acknowledges that there are tax
consequences related to the Award and that the Participant should consult a tax
advisor to determine his or her actual tax consequences. The Participant must
accept this Award electronically, within thirty (30) days following notification
of the grant, pursuant to the online acceptance procedure established by the
Company; otherwise, the Company may, in its sole discretion, rescind the Award
in its entirety.



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Performance Share Unit Agreement (TSR Hurdle Form)

Terms and Conditions

 

1. Grant of Performance Share Units.

The Award is granted pursuant to, and is subject to and governed by, the Plan
and the terms of this Agreement. Unless otherwise defined in this Agreement,
capitalized terms used herein shall have the same meaning as in the Plan. The
shares of Common Stock that are payable pursuant to section 5 or Section 11
hereof are referred to in this Agreement as “Shares.” The Performance Share
Units shall be granted to the Participant without payment of consideration.

The Performance Period consists of one performance segment corresponding to the
three-year period that begins on the Grant Date. The Performance Share Units
that vest during the Vesting Period (as defined below) are intended to qualify
as performance based compensation for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”)
and this Agreement shall be administered and construed by the Committee in
accordance with such intention.

 

2. Vesting of Performance Share Units.

The Performance Share Units shall vest, provided that (i) the Performance Goal
has been achieved on or before the last day of the Performance Period as
certified by the Committee in writing and (ii) the Participant has maintained
continuous service to the Company or one of its Affiliates as an Employee or
Director (a “Business Relationship”) throughout the period ending on the date of
the applicable vesting event (each, a “vesting date” as follows), except as
provided in Section 4 or Appendix A:

(a) 50% of the Performance Share Units shall vest upon achievement of the
Performance Goal on or before the last day of the Performance Period; and

(b) 50% of the Performance Share Units shall vest on the last day of the
four-year period following the Grant Date (such four-year period, the “Vesting
Period”).

If the Performance Goal is not achieved on or before the last day of the
Performance Period, the Performance Share Units shall be forfeited for no
consideration.

 

-2-



--------------------------------------------------------------------------------

The Shares represented by any Performance Share Units that vest pursuant to this
Section 2 shall be delivered to the Participant as set forth in Section 5,
subject to the Committee’s certification in writing of the achievement of the
Performance Goal.

 

3. Performance Goal.

The “Performance Goal” is a TSR that is equal to or greater than 150% of the
Base TSR. For purposes of this Agreement:

(a) “Acquisition” means an event that constitutes a Change in Control (as
defined in the Plan) under clauses (ii) or (iii) of that definition;

(b) “Acquisition Price” means the per share equivalent on a fully diluted basis,
assuming exercise of all outstanding options, of the cash consideration and
securities paid or payable to the Company or its equity owners at the
consummation of an Acquisition, with any securities that are not then publicly
traded being valued by the Company’s Board;

(c) “Average Closing Price” means the average closing price of the Company’s
common stock on a U.S. national securities exchange on which such stock
principally trades for the applicable measurement period (for purposes of this
determination, the average closing price shall be rounded to two decimal
points), taking into account any adjustment under Section 12.2 of the Plan;
provided, however, that if there is an Acquisition of the Company during the
Performance Period, the “Average Closing Price” for a Performance Measurement
Period means the Acquisition Price;

(d) “Base Measurement Period” means the period of 90 consecutive calendar days
ending on the Grant Date;

(e) “Base TSR” is determined by adding (x) the Average Closing Price for the
Base Measurement Period and (y) any cash dividend per share of Common Stock
payable by the Company with respect to a record date set, and not rescinded,
during the Base Measurement Period;

(f) “Performance Measurement Period” means any 90 consecutive calendar days
occurring within the Performance Period; and

(g) “TSR” is determined by adding (x) the Average Closing Price for a
Performance Measurement Period and (y) any cash dividend per share of Common
Stock payable with respect to a record date set, and not rescinded, during such
Performance Measurement Period.

 

4. Cessation of Business Relationship.

(a) Continuous Business Relationship. If the Participant’s Business Relationship
ceases for any reason, the Performance Share Units that were not vested as of
the date of such cessation of Business Relationship will be forfeited, except as
provided in this Section 4 or Appendix A. The Participant’s Business
Relationship shall be deemed to have ceased on the last day of active service to
the Company or an Affiliate. For purposes hereof, a Business Relationship may
not be considered as having ceased during any leave of absence, at the

 

-3-



--------------------------------------------------------------------------------

discretion of the Committee, provided such leave of absence has been approved in
writing by the Company. Any change in the type of Business Relationship the
Participant has within or among the Company and its Affiliates shall not result
in the forfeiture of the Performance Share Units so long as the Participant
continuously maintains a Business Relationship.

(b) Death or Disability. In the event that (i) the Performance Goal is achieved
on or before the last day of the Performance Period as certified by the
Committee in writing and (ii) the Participant’s Business Relationship ceases
after achievement of the Performance Goal by reason of death or Disability, then
the Participant (or the Participant’s Beneficiary in the event of the
Participant’s death) shall be vested in and entitled to payment of a pro rata
portion of the total number of Shares underlying the Performance Share Units
based on the number of days elapsed in the Vesting Period prior to the cessation
of the Business Relationship, less any Shares previously paid to the
Participant, which shall be paid to the Participant (or the Participant’s
Beneficiary in the event of the Participant’s death) within 60 days of the date
of the cessation of the Business Relationship. In no event, shall the
Participant be required to return Shares already paid, nor shall the total
number of Shares payable be less than zero.

If the Performance Goal is not achieved on or before the date of such death or
Disability, all of the Performance Share Units shall be forfeited for no
consideration on the date of such death or Disability.

(c) Cessation without Good Cause. In the event that (i) the Performance Goal is
achieved on or before the last day of the Performance Period as certified by the
Committee in writing and (ii) the Participant’s Business Relationship ceases
after achievement of the Performance Goal by reason of the Company’s termination
of the Participant without Good Cause (as defined in Appendix A), then the
Participant shall be vested in and entitled to payment of a pro rata portion of
the total number of Shares underlying the Performance Share Units based on the
number of days elapsed in the Vesting Period prior to the cessation of the
Business Relationship less any Shares previously paid to the Participant, which
shall be paid to the Participant within 60 days of the date of the cessation of
the Business Relationship. In no event, shall the Participant be required to
return Shares already paid, nor shall the total number of Shares payable be less
than zero.

If the Performance Goal is not achieved on or before the date of such
termination, all of the Performance Share Units shall be forfeited for no
consideration on the date of such termination.

(d) Definitions. For purposes of this Section:

(i) “Beneficiary” shall mean the last person or persons designated by the
Participant as his or her beneficiary in writing prior to the Participant’s
death. If no such person survives the Participant, the Beneficiary shall be the
Participant’s estate.

(ii) “Disability” shall mean that as a result of accidental bodily injury,
sickness, mental illness, substance abuse or pregnancy, the Participant is
expected for a period of twenty-four (24) months thereafter (i) to be prevented
from performing one or more of the essential duties of the Participant’s
occupation, (ii) to have monthly earnings

 

-4-



--------------------------------------------------------------------------------

of less than eighty percent (80%) of the Participant’s pre-Disability earnings,
and (iii) to be under the regular care of a physician. For purposes of this
Agreement a duty is essential if it is substantial, not incidental, is
fundamental or inherent to the Participant’s occupation and cannot be reasonably
omitted or changed; to be at work for the number of hours in the Participant’s
regularly scheduled work week is also an essential duty. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate and the Committee’s determination as to whether the
Participant has incurred a Disability shall be final and binding on all parties
concerned.

 

5. Payment.

(a) Subject to the Committee’s certification in writing of the achievement of
the Performance Goal, within 60 days following a vesting date set forth in
Sections 2, 4(b) or 4(c), as applicable, but in no event later than the 15th day
of the third month of the year following the later of the calendar year or the
Company’s taxable year, in each case, in which such vesting date occurs, the
Company shall distribute to the Participant (or to the Participant’s Beneficiary
in the event of death) the Shares underlying the Performance Share Units that
vested on such vesting date, reduced by the number of Shares (if any) that are
withheld from the Award for the payment of Tax-Related Items (as defined in
Section 12 hereof) and upon the satisfaction of all other applicable conditions
as to the Performance Share Units; provided, however, that the Shares may be
distributed following the date contemplated in this Section to the extent
permitted under Section 409A of the Code without the payment becoming subject
to, and being treated as “nonqualified deferred compensation” within the meaning
of Section 409A of the Code (such as where the Company reasonably anticipates
that the payment will violate federal securities laws or other applicable laws).
Payment of any vested Performance Share Units shall be made in whole Shares.
Vested Performance Share Units shall be rounded down to the nearest whole Share,
and the Company shall pay the value of any fractional Shares to the Participant
in cash on the basis of the Fair Market Value per share of Common Stock on the
date of distribution.

(b) The Company shall not, however, be obligated to issue Shares to the
Participant in accordance with Section 5(a) (or otherwise) unless the issuance
and delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal,
state or foreign securities laws, any applicable Tax-Related Items and the
requirements of any stock exchange upon which Shares may be listed.

(c) Anything in the foregoing to the contrary notwithstanding, Performance Share
Units granted under this Agreement may be suspended, delayed or otherwise
deferred for any of the reasons contemplated in Sections 4 and 5 only to the
extent such suspension, delay or deferral is permitted under U.S. Treas. Reg.
§§1.409A-2(b)(7), 1.409A-1(b)(4)(ii) or successor provisions, or as otherwise
permitted under Section 409A of the Code.

 

6. Option of Company to Deliver Cash.

Notwithstanding any of the other provisions of this Agreement, at the time when
any Shares are payable pursuant to Sections 5 or 11, the Company may elect, in
the sole discretion of the Committee, to deliver to the Participant in lieu of
the Shares underlying by Performance Share Units that are then payable an
equivalent amount of cash (determined by reference to the

 

-5-



--------------------------------------------------------------------------------

closing price of the Shares on the principal exchange on which the Shares trade
on the applicable payment date or if such date is not a trading date, on the
most recent preceding trading date). Such payments shall be made no later than
the deadline set forth in Section 5(a) hereof. If the Company elects to deliver
cash to the Participant, the Company is authorized to retain such amount as is
sufficient to satisfy the withholding of Tax-Related Items (as defined in
Section 12 hereof).

 

7. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any Performance Share Units, either voluntarily
or by operation of law. Any attempt to dispose of any Performance Share Units in
contravention of the above restriction shall be null and void and without
effect.

(b) The Company shall not be required (i) to transfer on its books any of the
Performance Share Units which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Performance
Share Units any transferee to whom such Performance Share Units have been
transferred in violation of any of the provisions contained herein.

8. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of the Performance Share Units imposes any obligation
on the Company or its Affiliates to have or continue a Business Relationship
with the Participant.

9. No Rights as Stockholder. The Performance Share Units represent an unfunded,
unsecured promise by the Company to deliver Shares or the value thereof in
accordance with the terms of this Agreement. The Participant shall have no
rights as a stockholder with respect to the Shares underlying the Performance
Share Units. The Participant shall have no right to vote or receive dividends
with respect to any Shares underlying the Performance Share Units unless and
until such Shares are distributed to the Participant.

10. Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of Performance Share Units in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for such adjustments are hereby made
applicable hereunder and are incorporated herein by reference.

11. Change in Control. Provisions regarding a Change in Control are set forth in
Appendix A.

 

12. Withholding Taxes.

(a) Regardless of any action the Company and/or the Affiliate employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax or other tax-related items (“Tax-Related Items”), the
Participant hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant with respect to the Participant’s Award of
Performance Share Units, vesting of the Performance Share Units, or the issuance
of Shares (or

 

-6-



--------------------------------------------------------------------------------

payment of cash) in settlement of vested Performance Share Units is and remains
the Participant’s responsibility and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Share Units,
including the award of the Performance Share Units, the vesting of the
Performance Share Units, the issuance of Shares (or payment of cash) in
settlement of the Performance Share Units, the subsequent sale of Shares
acquired at vesting and the receipt of any dividends and/or Dividend
Equivalents; and (ii) do not commit to structure the terms of the Award or any
aspect of the Performance Share Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

(b) Prior to the relevant tax withholding event, as applicable, the Participant
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer with respect to Tax-Related Items. In this regard, the Participant
hereby authorizes the Company and/or the Employer, in their sole discretion and
without any notice to or authorization by the Participant, to withhold from the
Shares being distributed under this Award upon the determination of vested
Performance Share Units that number of whole Shares the fair market value of
which (determined by reference to the closing price of the Common Stock on the
principal exchange on which the Common Stock trades on the date the withholding
obligation arises, or if such date is not a trading date, on the most recent
preceding trading date) is equal to the aggregate withholding obligation as
determined by the Company and/or Employer with respect to such Award, provided
that the Company only withholds the number of Shares necessary to satisfy the
minimum withholding obligation amount. If the Company satisfies the withholding
obligation for Tax-Related Items by withholding a number of Shares being
distributed under the Award as described above, the Participant hereby
acknowledges that the Participant is deemed to have been issued the full number
of Shares subject to the Award of Performance Share Units, notwithstanding that
a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the Award, vesting and/or settlement of the
Performance Share Units. In the event the Tax-Related Items withholding
obligation would result in a fractional number of Shares to be withheld by the
Company, such number of Shares to be withheld shall be rounded up to the next
nearest number of whole Shares. If, solely due to rounding of Shares, the value
of the number of Shares retained by the Company pursuant to this provision is
more than the amount required to be withheld, then the Company may pay such
excess amount to the relevant tax authority as additional withholding with
respect to the Participant.

(c) Alternatively, or in addition, the Company may (i) only to the extent and in
the manner permitted by all applicable securities laws, including making any
necessary securities registration or taking any other necessary actions,
instruct the broker whom it has selected for this purpose to sell on the
Participant’s behalf, the Shares to be issued upon the settlement of the
Participant’s Performance Share Units to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold all applicable Tax-Related Items legally
payable by Participant from Participant’s wages or other cash compensation paid
to Participant by the Company and/or the Employer.

 

-7-



--------------------------------------------------------------------------------

(d) Finally, the Participant hereby acknowledges that the Participant is
required to pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of the Participant’s Award of
Performance Share Units, vesting of the Performance Share Units, or the issuance
of Shares (or payment of cash) in settlement of vested Performance Share Units
that cannot be satisfied by the means previously described. The Participant
hereby acknowledges that the Company may refuse to deliver the Shares in
settlement of the vested Performance Share Units to the Participant if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this Section. The Participant shall
have no further rights with respect to any Shares that are retained by the
Company pursuant to this provision, and under no circumstances will the Company
be required to issue any fractional Shares.

(e) The Participant has reviewed and understands the tax withholding and payment
obligations as set forth in this Agreement and understands that the Company is
not providing any tax advice and that the Participant should consult with
Participant’s own tax advisors on the U.S. federal, state, foreign and local tax
and non-U.S. tax consequences of the receipt of this Award and/or the
transactions contemplated by this Agreement.

13. Nature of Grant. In accepting the Performance Share Units, Participant
acknowledges that: (a) the grant of the Performance Share Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Share Units, or benefits in lieu of Performance Share
Units even if Performance Share Units have been granted repeatedly in the past;
(b) all decisions with respect to future awards of Performance Share Units, if
any, will be at the sole discretion of the Company; (c) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (d) in
consideration of the award of Performance Share Units, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Share
Units or any diminution in value of the Performance Share Units or Shares
received when the Performance Share Units vest resulting from the Participant’s
termination of employment by the Company or any Affiliate (for any reason
whatsoever and whether or not in breach of local employment laws), and
Participant irrevocably releases the Company and/or the Affiliate from any such
claim that may arise; (e) in the event of involuntary termination of
Participant’s employment (whether or not in breach of local employment laws),
Participant’s right to receive Performance Share Units and vesting under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law or contract, and the Company shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of the
Performance Share Units; (f) the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares; and (g) Participant is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.

 

14. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary.

 

-8-



--------------------------------------------------------------------------------

(b) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Company as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
the Plan or other applicable rules, including, without limitation, the rules of
the stock exchange on which the Shares are listed; provided that, no amendment
or modification of this Agreement shall materially impair the rights of any
Participant without such Participant’s consent. Notwithstanding the foregoing
provision, no such consent shall be required with respect to any amendment or
modification if the Committee determines in its sole discretion that (i) such
amendment or modification is not reasonably likely to significantly reduce the
benefits provided under the Award or that the Participant has received adequate
compensation for any such reduction, or (ii) such amendment or modification,
including cancellation of the Award granted under this Agreement, is necessary
or advisable in order to comply with, or avoid, adverse consequences due to
changes in the laws or rules applicable to the Company or the Participant that
the Company considers significant. Notwithstanding the foregoing, in the event
of a Change in Control, amendments or modifications, including cancellation of
the Award granted under this Agreement pursuant to Section 14(b)(ii), shall not
be permitted except as provided for in Appendix A of this Agreement.

(c) Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

(f) Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Agreement, the Participant
is deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan, including as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan, this Award or this Agreement.

(g) Section 409A. This Agreement, the Performance Share Units and payments made
pursuant to this Agreement are intended to comply with or qualify for an
exemption from the requirements of Section 409A of the Code (“Section 409A”) and
shall be construed consistently therewith and shall be interpreted in a manner
consistent with that intention. Terms defined in the Agreement shall have the
meanings given such terms under Section 409A if and to the extent

 

-9-



--------------------------------------------------------------------------------

required to comply with Section 409A. Notwithstanding any other provision of
this Agreement, the Company reserves the right, to the extent the Company deems
necessary or advisable, in its sole discretion, to unilaterally amend the Plan
and/or this Agreement to ensure that all Performance Share Units are awarded in
a manner that qualifies for exemption from or complies with Section 409A,
provided, however, that the Company makes no undertaking to preclude
Section 409A from applying to this Award of Performance Share Units. Any
payments described in this Section 14(g) that are required to be paid within the
“short term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. If and to the
extent any portion of any payment, compensation or other benefit provided to the
Participant in connection with his or her employment termination is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Participant is a specified employee as defined in
Section 409A(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant hereby agrees that
he or she is bound, such portion of the payment, compensation or other benefit
shall not be paid before the day that is six months plus one day after the date
of separation from service (as determined under Section 409A (the “New Payment
Date”)), except as Section 409A may then permit. The aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule. Notwithstanding the foregoing,
the Company, its Affiliates, Directors, officers and agents shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant,
or for any action taken by the Committee or its delegates.

(h) Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.

(i) Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether the Performance Goal has been achieved and whether or
not any Performance Share Units have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons.

 

-10-



--------------------------------------------------------------------------------

APPENDIX A

Performance Share Unit Agreement (TSR Hurdle Form)

Change in Control Provisions

(a) Notwithstanding anything contained herein to the contrary, in the event of a
Change in Control during the Performance Period and provided that (i) the
Performance Goal is achieved on or before the date the Change in Control is
consummated (as certified by the Committee in writing) and (ii) the
Participant’s Business Relationship with the Company or Affiliate has not ceased
prior to the consummation of the Change in Control, then any Performance Share
Units that have not vested as of the date the Change in Control is consummated
(the “Remaining Performance Share Units”) shall vest in accordance with the
vesting schedule set forth in paragraph (b) below, subject, however, to earlier
vesting under paragraph (c) below. Any Shares payable in respect of the
Remaining Performance Share Units shall be delivered to the Participant (to the
extent not already delivered) as set forth in Section 5 of the Agreement but in
no event later than the date the Change in Control is consummated. If the
Performance Goal is not achieved on or before the date the Change in Control is
consummated, then, notwithstanding any provision in any employment agreement,
Company policy or other agreement between the Participant and the Company to the
contrary, all of the Performance Share Units shall be immediately forfeited for
no consideration.

(b) The Remaining Performance Share Units shall vest on the last day of the
Vesting Period, provided that the Participant’s Business Relationship has not
ceased as of the vesting date.

(c) If the Participant’s employment with the Company or Affiliate is terminated
by the Company without Good Cause, by the Participant for Good Reason, or by
reason of the Participant’s death or Disability, in each case on or within 12
months of such Change in Control, then all of the Remaining Performance Share
Units not already vested shall become fully vested on such termination.

(d) For purposes of this Agreement, the following terms shall have the assigned
meanings:

 

  (i) “Change in Control” shall have the meaning assigned to it in the Plan.

 

  (ii) “Good Cause” means conduct involving one or more of the following:

 

  A. the conviction of Participant of, or plea of guilty or nolo contendere by
the Participant to, a felony, or the willful misconduct by Participant resulting
in material harm to the Company;

 

  B. fraud, embezzlement, theft or dishonesty by Participant against the Company
or any Subsidiary or repeated and continued failure to perform Participant’s
duties with the Company after written notice of such failure to perform
resulting in any case in material harm to the Company; or

 

-11-



--------------------------------------------------------------------------------

  C. the Participant’s material breach of any term of confidentiality and/or
non-competition agreements.

 

  (iii) “Good Reason” means:

 

  A. a reduction by the Company or its successor of more than 10% in the
Participant’s rate of annual base salary as in effect immediately prior to such
Change in Control;

 

  B. a reduction by the Company or its successor of more than 10% of the
Participant’s individual annual target bonus opportunity;

 

  C. a significant and substantial reduction of the Participant’s
responsibilities and authority, as compared with the Participant’s
responsibilities and authority in effect immediately preceding the Change in
Control; or a material adverse change in the Participant’s reporting
relationship as compared with the Participant’s reporting relationship in effect
immediately prior to the Change in Control; or

 

  D. any requirement of the Company that the Participant be based anywhere more
than fifty (50) miles from the Participant’s primary office location at the time
of the Change in Control and in a new office location that is a greater distance
from the Participant’s principal residence at the time of the Change in Control
than the distance from the Participant’s principal residence to the
Participant’s primary office location at the time of the Change in Control.

 

-12-